Citation Nr: 1535908	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  06-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbar spondylosis rated as 20 percent from September 12, 2005 and 40 percent from October 13, 2010.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In Board decisions dated July 2008, November 2010, February 2012, March 2013, and December 2013, the increased rating claim was remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denials in an April 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In an August 2008 rating decision, the disability rating assigned to the service-connected lumbar spondylosis was increased to 20 percent, effective August 8, 2008.  In a May 2014 rating decision, the RO determined that the 20 percent evaluation was warranted from September 12, 2005 and that a 40 percent evaluation was warranted from October 13, 2010.  The Veteran has not expressed satisfaction with the increased disability ratings; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The report of an August 2014 VA examination of the Veteran's lumbar spine disability was recently added to his VA claims file.  In February 2015, the Veteran, through his representative, submitted a written waiver of local consideration of this evidence.  See the Appellant's Brief dated February 2015.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

During the course of the claim, the Veteran described an inability to retain employment due to his service-connected lumbar spondylosis.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is part of an increased rating claim when raised by the record.  As such, the issue of entitlement to a TDIU has been raised in this matter.  Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Prior to October 13, 2010, the Veteran's service-connected lumbar spondylosis was manifested by a disability equating to no worse than limitation of flexion to 65 degrees with muscle spasm severe enough to result in an abnormal gait and/or abnormal spinal contour.  Incapacitating episodes requiring bedrest prescribed by a physician having a duration of at least 4 weeks but less than 6 weeks during the past 12 months were not shown.

2.  From October 13, 2010, the Veteran's service-connected lumbar spondylosis is manifested by back pain and limitation of motion.  Neither ankylosis, nor incapacitating episodes requiring bedrest prescribed by a physician, having a duration of at least 6 weeks during the past 12 months are shown.

3.  The service-connected lumbar spondylosis results in no more than mild left sciatic nerve impairment that is manifested by pain and numbness.

4.  The service-connected lumbar spondylosis results in no more than mild right sciatic nerve impairment that is manifested by pain and numbness.

5.  The evidence does not show that the service-connected lumbar spondylosis is so exceptional or unusual that a referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2010, the criteria for a rating in excess of 20 percent for service-connected lumbar spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  From October 13, 2010, the criteria for a rating in excess of 40 percent for service-connected lumbar spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5237 (2014).

3.  The criteria for the assignment of a separate 10 percent initial rating for left lower extremity radiculopathy of the sciatic nerve associated with the service-connected lumbar spondylosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8520 (2014).

4.  The criteria for the assignment of a separate 10 percent initial rating for right lower extremity radiculopathy of the sciatic nerve associated with the service-connected lumbar spondylosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to the increased rating claim, notice letters dated in November 2005 and July 2010 complied with VA's duty to notify the Veteran.  In particular, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The July 2010 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the July 2010 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his appeal, which need to be obtained.  The Veteran was afforded VA examinations in January 2006, August 2008, October 2010, May 2013, and August 2014.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that, taken together, the VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 20 percent disability rating for lumbar spondylosis from September 12, 2005 and a 40 percent evaluation from October 13, 2010.  The analysis in this decision has thus been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

a. Schedular analysis

Historically, the Veteran was service-connected for a lumbar spine disability in an October 1987 rating decision; a 10 percent evaluation was assigned.  In September 2005, the Veteran filed a claim of entitlement to an increased disability rating for the lumbar spine disability.  The March 2006 rating decision denied an increased evaluation.  As noted above, in an August 2008 rating decision, the evaluation assigned to the lumbar spine disability was increased to 20 percent, effective August 8, 2008.  In a May 2014 rating decision, the RO granted the 20 percent evaluation effective September 12, 2005 (the date of claim), and assigned a 40 percent evaluation from October 13, 2010 (the date of a VA examination).  The Veteran now contends that his service-connected lumbar spine disability is more disabling than is indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

The Veteran's lumbar spondylosis is currently rated under 38 C.F.R. §§ 4.71a, DC 5237 [lumbosacral or cervical strain].  Notably, the evidence of record demonstrates that the Veteran is currently diagnosed with DDD of the lumbar spine.  See, e.g., the VA examination report dated August 2014.  Thus, the Board has considered whether the Veteran is entitled to an increased disability rating under DC 5243 [intervertebral disc syndrome].

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

A review of the competent evidence of record demonstrates that the Veteran has reported experiencing incapacitating episodes during the appeal period.  See the VA examination report dated October 2010 and August 2014.  Notably, at the October 2010 VA examination, the Veteran reported that he was prescribed best rest on four different occasions within the past year, but he did not specify the duration of these periods of incapacitation.  In the August 2014 VA examination report, the examiner noted that the Veteran experienced incapacitating episodes "having a total duration of at least two weeks but less than four weeks during the past twelve months."  Critically, a review of the voluminous evidence of record reveals there is no other medical evidence to indicate that the Veteran suffered an incapacitating episodes as a result of his service-connected lumbar spine disability for which a physician prescribed bed rest during the appeal period.  Accordingly, in consideration of the VA treatment records as well as the findings set forth in the VA examination reports, the Board finds that rating the Veteran under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not avail him of ratings greater than the currently-assigned 20 percent and 40 percent evaluations for his service-connected disability.  Rather, the Veteran has reported a progressive worsening of lumbar spine symptoms and has described functional impairment.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In this case, DC 5237 [and thus the general rating formula for diseases and injuries of the spine] is appropriate in that the medical evidence of record indicates that the Veteran's service-connected lumbar spondylosis is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

Here, the Veteran was afforded a VA examination in January 2006 at which time he provided a detailed history of his lumbar spine disability.  He stated that his low back pain had worsened since he was last examined in 1987.  He reported low back pain that is constant, but fluctuates in intensity.  He indicated that his pain ranges from 2/10 to 10/10.  His pain increases with prolonged sitting and standing.  The pain radiates to both legs; he also endorsed numbness in his bilateral lower extremities.  The Veteran reported flare-ups, which cause decreased ambulation; at times, he has difficulty getting out of bed secondary to flare-ups.  He reported that he is able to walk about an hour and a half at a time in his work as a mail carrier.  The satchel bag used for his work causes increased back pain.  The Veteran stated that his low back pain has interfered with his job because his performance is measured by time and he is slow due to back pain.  The Veteran's posture was erect and he walked with a mild right lower extremity limp.  He reported that he does use a lumbosacral corset.  Ankylosis was not demonstrated.  Range of motion testing revealed forward flexion to 90 degrees with pain at 62 degrees; extension to 30 degrees; lateral flexion to 30 degrees to bilaterally, and lateral rotation to 30 bilaterally.  The examiner noted additional limitation of motion on repetitive use of the joint due to pain as follows:  flexion limited to 62 degrees upon repetitive use; extension to 11 degrees, and lateral rotation limited to 20 degrees, bilaterally.  Fatigue, weakness, and lack of endurance were not shown.  A diagnosis of lumbar myositis was indicated.

A VA treatment record dated in January 2006 documented an exacerbation of the Veteran's low back pain.  The treatment provider noted that there were "signs suggestive of radiculopathy."  VA treatment records dated in May 2006 indicated that the Veteran's range of motion was decreased due to low back pain.  Electromyographical testing conducted in August 2006 revealed normal findings as to the bilateral lower extremities; it was further noted that "[t]here is no electrodiagnostic evidence of peripheral neuropathy nor polyradiculopathy."

The Veteran was afforded another VA examination in August 2008 at which time he reported that his low back pain is exacerbated by driving or standing in excess of 30 minutes.  He also indicated that he has difficulty walking more than a half of a mile.  The Veteran endorsed numbness, paresthesia, unsteadiness, and weakness in the bilateral lower extremities.  He also reported decreased motion of his low back, as well as stiffness, weakness, spasms, and pain.  The Veteran endorsed weekly flare-ups of pain lasting for hours.  The flare-ups were alleviated with rest and medication including Tramadol.  The Veteran indicated that he continued to work as a letter carrier; however, "[h]e has severe difficulty performing his job at times, but does not miss work in fear of losing his job."  The Veteran did not report incapacitating episodes requiring best rest prescribed by a physician.  He uses a crutch for ambulation and is able to walk more than a quarter of a mile, but less than one mile.  The examiner noted lumbar flattening upon physical examination.  Range of motion testing revealed forward flexion to 65 degrees with pain at 50 degrees; extension to 30 degrees with pain at 25 degrees; right lateral flexion to 20 degrees with pain at 15 degrees; left lateral flexion to 30 degrees without pain; and lateral rotation to 30 degrees bilaterally without pain.  No additional limitation of motion was shown upon repetitive testing.

VA treatment records dated in March 2009 indicated that the Veteran's low back pain was "doing well with medication."  An April 2010 x-ray of the lumbar spine showed straightening of the lumbar lordosis "likely due to muscle spasm."  A May 2010 VA treatment record noted that, in November 2009, the Veteran's VA treatment provider instructed him to rest and avoid lifting heavy objects for four days.  A July 2010 VA treatment record indicated that the Veteran was on light duty at work.  VA treatment records dated in September 2010 indicated that the Veteran was treated in the emergency department for back pain.  A separate September 2010 VA treatment record indicated that the Veteran had lumbar radiculopathy.

In an August 2010 letter, Dr. W.V. noted that the Veteran experiences back pain, which radiates to his legs.  Physical examination revealed tenderness of the paraspinal lumbosacral muscles in severe spasm.  Magnetic resonance imaging (MRI) revealed degenerative disc disease and desiccation of the L5-S1 disc with central protrusion of the L5-S1 disc.  Dr. W.V. noted the Veteran's other physical and psychological disabilities, and opined that "[d]ue to the above-mentioned conditions and the discussed problems, patient is unable to do his work and is considered totally impaired."

The Veteran was afforded another VA examination in October 2010 at which time he reported that he was taking Tylenol with codeine in order to manage his low back pain.  He endorsed daily, severe flare-ups of back pain, which were precipitated by prolonged sitting, standing, and/or lying down.  The Veteran reported decreased ambulation and decreased range of motion of his back during flare-ups.  He also endorsed numbness, paresthesia, leg/foot weakness, and unsteadiness.  In addition, the Veteran reported fatigue, decreased motion, stiffness, weakness, and spasm of his lower back.  The pain continued to radiate down his legs.  The Veteran reported that he experienced incapacitating episodes as a result of his back pain on four different occasions during the past twelve months.  However, he did not specify the duration of these episodes.  The Veteran relied upon a cane for ambulation; he also used a lumbar brace.  The examiner noted muscle spasm and guarding of the lumbar spine.  The Veteran also exhibited pain with motion and tenderness of the lumbar spine upon physical examination.  Range of motion testing documented forward flexion to 32 degrees, extension to 10 degrees, lumbar flexion to 17 degrees bilaterally, and lumbar rotation to 17 degrees bilaterally.  Pain was documented throughout the range of motion.  There was no additional limitation of motion upon repetitive testing.  Sensory examination was decreased in the lower extremities.  The Veteran reported that he had become unemployed because he was fired due to his medical conditions as he was unable to meet the physical demands of his job.  The Veteran stated that he is also unable to do any maintenance at his house and, at times, requires assistance from his wife to bathe, dress, groom, and toilet.  He intends to begin aquatic aerobics and walking on a cork track.
A fourth VA examination was conducted in May 2013 at which time a diagnosis of lumbar DDD was noted.  The Veteran reported feeling increased pain, stiffness, and limited movement since the last VA examination.  He experienced worsening pain in the early morning and during bad weather.  His pain was also worse upon prolonged sitting, standing up, bending, and walking significant distances.  The Veteran reported using a TENS unit for partial, temporary pain relief.  He endorsed flare-ups of low back pain.  The examiner noted that there was guarding and/or muscle spasm present in the lumbar spine, but it did not result in abnormal gain or spinal contour.  Muscle strength was reduced in the bilateral hips, knees, ankles, and toes.  However, the examiner determined that the Veteran did not have muscle atrophy.  Deep tendon reflexes were absent in the bilateral ankles.  Sensation to light touch was decreased in the bilateral lower extremities.  Range of motion testing showed forward flexion to 30 degrees; extension to 10 degrees; lateral flexion to 20 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  The Veteran was unable to perform repetitive use testing due to exacerbation of pain.  The examiner opined that "[n]o signs of active radiculopathy [were] found during this exam."

VA treatment records dated in June 2014 documented the Veteran's report of worsening low back pain.  He indicated that, in addition to lower extremity pain and numbness, he has erectile dysfunction as well as urinary and fecal incontinence.  Forward flexion was documented to 30 degrees with pain.  The treatment provider noted that, based upon the Veteran's history, physical examination findings, and previous non-VA MRI done in 2010, findings "are suggestive of lumbar spinal stenosis/cauda equine syn[drome] versus radiculopathy."  VA treatment records dated August 2014 documented the Veteran's report of severe back pain.

As noted above, the Veteran was most recently afforded a VA examination in August 2014.  The examiner confirmed diagnoses of lumbar spondylosis, lumbar DDD, and clinical lumbar radiculopathy of the bilateral lower extremities.  The Veteran reported constant back pain, which is "friction-like and sharp."  He also reported "pain and electric sensations radiating into his legs with associated weakness of his legs."  He has increased pain in the low back with prolonged sitting and standing.  He endorsed flare-ups of low back pain.  With respect to functional impairment during flare-ups, the examiner noted "[t]his person does not have a pain flare-up today . . . but pain could significantly limit functional ability during pain flare-up or when back is used repetitively over a period of time."  He continued, "[t]o express additional limitation due to pain in terms of degrees of additional range of motion is not possible since it should be documented during a flare-up . . . It would be mere speculation in view that today he has no pain flare-up episode."

The August 2014 VA examiner documented range of motion testing, which showed forward flexion to 20 degrees with pain at 10 degrees; extension to 10 degrees with pain at 5 degrees; lateral flexion to 10 degrees bilaterally with pain at 5 degrees; and lateral rotation to 10 degrees with pain at 5 degrees.  There was no additional limitation of motion upon repetitive use testing.  Muscle spasm and guarding was indicated; however, there was no resulting abnormal gait or spinal contour.  The examiner determined that the Veteran did not have muscle atrophy.  There was no ankylosis.  The examiner noted that the Veteran does have intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  He relies upon a lumbar brace and one point cane for ambulation.  Straight leg raises were positive.  Reflexes were diminished in the knees and ankles.  Sensory examination noted decreased light touch sensation in the lower extremities.  The examiner noted that the Veteran did have radicular pain/radiculopathy.  The Veteran reported severe intermittent pain, severe paresthesias/dysesthesias, and severe numbness.  The examiner determined that the Veteran had impairment of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) in the bilateral lower extremities of mild severity.  Notably, nerve conduction and electromyography were conducted, which showed "high sacral dorsal root irritability without evidence of radiculopathy."  The examiner indicated that the lumbar spine disability has no impact on the Veteran's ability to work.

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 20 percent is not warranted prior to October 13, 2010.  As described above, the January 2006 VA examiner documented forward flexion to 90 degrees, limited to 62 degrees by pain upon repetition.  Additionally, the August 2008 VA examiner reported forward flexion to 65 degrees.  These documented range of motion measurements were well above the limitation prescribed by the pertinent diagnostic code to warrant a 40 percent disability rating (specifically, forward flexion of the thoracolumbar spine to 30 degrees or less).  See 38 C.F.R. § 4.71a, DC 5237.  Moreover, no ankylosis, either favorable or unfavorable, was shown.  Thus, there is no other objective evidence demonstrating greater impairment of range of motion of the lumbar spine prior to October 13, 2010.  Therefore, a rating in excess of 20 percent is not warranted under the schedular criteria prior to October 13, 2010.

Likewise, since October 13, 2010, the application of the facts in this case to the requisite criteria demonstrates that a disability rating in excess of 40 percent is not warranted.  As noted in the May 2014 rating decision, the Veteran was granted a 40 percent evaluation based upon the October 2010 VA examiner's report documenting forward flexion to 32 degrees further exacerbated by pain.  Crucially, the evidence of record during this time period, while showing findings of limitation of motion, does not indicate unfavorable ankylosis of the thoracolumbar spine.  See the VA examination reports dated October 2010, May 2013, & August 2014.  As such, a rating in excess of 40 percent is not warranted under the schedular criteria from October 13, 2010.

With respect to both time frames, the Board notes that the Veteran has repeatedly complained of significant pain including flare-ups as a result of his lumbar spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  However, the Board has taken into consideration the objective evidence showing documenting increased functional impairment due to those reports of pain and evaluations beyond those currently assigned are not warranted.  The Board recognizes the findings of the August 2014 VA examiner that pain could significantly limit the Veteran's functional ability during flare-up or repetitive use.  However, these exacerbations of pain were considered by the RO in granting the Veteran a 40 percent evaluation from October 13, 2010.  Moreover, the Veteran has been afforded five VA examinations throughout the appeal period; in addition, his voluminous VA treatment records have been reviewed in consideration of this claim.  There is no evidence to corroborate additional functional limitations such as would warrant evaluations in excess of those currently assigned to the lumbar spine disability.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

Accordingly, disability ratings in excess of 20 percent prior to October 13, 2010 and 40 percent from October 13, 2010 are not for application under either the general rating formula for diseases and injuries of the spine.

b. Associated neurological abnormalities (lumbar spine)

As indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code. 

Here, the evidence of record documents multiple complaints of radiating pain to the Veteran's left lower extremity.  See, e.g., the VA examination reports dated January 2006, August 2008, October 2010, May 2013, and August 2014.  The Board recognizes that electromyographical testing has repeatedly found no evidence of radiculopathy.  Id.   However, the August 2014 VA examiner specifically diagnosed the Veteran with radiculopathy of the bilateral lower extremities.  The examiner determined that the left and right L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved.  Although the August 2014 VA examiner documented the Veteran's report of severe pain, paresthesias/dysesthesias, and numbness in the bilateral lower extremities, he characterized the right and left radiculopathy as 'mild,' based upon the Veteran's overall symptomatology.

As the record reflects that the sciatic nerves in the Veteran's right and left legs are affected by his lumbar spine disability, the Board will apply the corresponding Diagnostic Code to afford a separate neurological evaluation.

In this capacity, based on the Veteran's complaints of pain and the August 2014 VA examiner's description of the Veteran's radiculopathy as "mild," the Board finds that 10 percent disability ratings are warranted for the right and left lower extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild symptoms.

The Board also finds that the next-higher 20 percent evaluations under Diagnostic Code 8520 are not warranted.

Upon review, the record does not indicate that the Veteran experiences significant light touch, pinprick, or positional sensory impairment.  There is no evidence of atrophy.  There is also no evidence of foot drop or muscle impairment of the knee.  See, e.g., the VA examination reports dated January 2006, August 2008, October 2010, May 2013, and August 2014.  As such, the record does not indicate that the Veteran experiences moderate incomplete paralysis of the sciatic nerve as would be required for a 20 percent disability rating.

Based on this record, the Board finds that the Veteran's neurological manifestations can best be described as mild, there is no indication that moderate neurological manifestations exist.

The Board also observes that the Veteran has, at times, reported urinary and fecal incontinence, as well as erectile dysfunction.  Critically, there is no medical evidence to suggest that these symptoms are the result of the Veteran's service-connected lumbar spine disability.  In fact, the October 2010 VA examiner explicitly indicated that the etiology of these symptoms was not due to the lumbar spine disability.  In addition, an August 2014 VA treatment record noted that the Veteran suffered from erectile dysfunction due to asymptomatic hypoglycemia.  Accordingly, the Board finds that the Veteran's lumbar spine disability does not result in any other neurological disabilities for which compensation is warranted.
c. Additional considerations

Additionally, the Board finds that the Veteran's lumbar spondylosis does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for lumbar spondylosis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spondylosis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's lumbar spine disability is manifested by pain with limitation of motion, and associated radiculopathy.  The currently assigned ratings contemplate these symptoms.  Thus, the Veteran's current schedular ratings under DC 5237 are adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating greater than 20 percent prior to October 13, 2010 for the service-connected lumbar spondylosis is denied.

Entitlement to a disability rating greater than 40 percent from October 13, 2010 for the service-connected lumbar spondylosis is denied.


REMAND

The Board finds that additional development is necessary for the issue of entitlement to a TDIU.

Specifically, the Veteran should be afforded a VA social and industrial survey in order to ascertain the impact of his service-connected disabilities (major depressive disorder, lumbar spondylosis, radiculopathy of the right and left lower extremities, peripheral neuropathy of the right upper extremity, and left ankle sprain) on his ability to work.  The VA social worker or other appropriate personnel should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  A written copy of the report should be associated with the claims file.
On remand, any ongoing relevant VA medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment dating from August 2014.

2. Then schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3. Then, readjudicate the appeal, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


